Case 1:18-cv-03368-RLY-MPB Document 19 Filed 03/01/19 Page 1 of 2 PageID #: 153



                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 CHRISTOPHER MCCALLEY and                         )
 MARILYN MCCALLEY, Individually and               )
 as Parents of PATRICK MCCALLEY,                  )     Case Number: 1:18-cv-3368-RLY-MPB
 Deceased,                                        )
                                                  )
                             Plaintiffs,          )
                v.                                )
                                                  )
 CARMEL CLAY SCHOOL                               )
 CORPORATION, doing business through the          )
 Board of School Trustees of the Carmel Clay      )
 Schools, CARMEL HIGH SCHOOL, CITY                )
 OF CARMEL, TOBY STEELE, NICHOLAS                 )
 WAHL, and CARMEL POLICE OFFICER                  )
 PHIL HOBSON,                                     )
                                                  )
                            Defendants.           )

            NOTICE OF SERVICE OF PLAINTIFFS’ INITIAL DISCLOSURES

        Plaintiffs Christopher McCalley and Marilyn McCalley, Individually and as Parents of

 Patrick McCalley, deceased, by counsel, respectfully notify the Court that they have served their

 Fed. R. Civ. P. 26 initial disclosures on all counsel in accordance with the agreed upon deadline

 set forth in the Case Management Plan, Approved and So Ordered on January 28, 2019.


 Date: March 1, 2019                                  Respectfully submitted,

                                                      FLYNN & SULLIVAN, PC

                                                      /s/ Sheila M. Sullivan
                                                      Sheila M. Sullivan, Atty No. 14551-49
                                                      Attorney for Plaintiffs Christopher
                                                      McCalley and Marilyn McCalley,
                                                      Individually and as Parents of Patrick
                                                      McCalley
                                                      8910 Wesleyan Road, Suite C
                                                      Indianapolis, IN 46268
                                                      Tel: 317-660-4770

                                                 1
Case 1:18-cv-03368-RLY-MPB Document 19 Filed 03/01/19 Page 2 of 2 PageID #: 154



                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on March 1, 2019, the foregoing document was

 electronically filed and served using the Indiana E-Filing System (IEFS) upon the following

 person(s):

         Paul T. Belch                           Liberty Roberts
         pbelch@travelers.com                    lroberts@cchalaw.com



                                                   /s/ Sheila M. Sullivan
                                                   Sheila M. Sullivan

 FLYNN & SULLIVAN, P.C.
 8910 Wesleyan Road, Suite C
 Indianapolis, IN 46268
 Telephone: 317-660-4770
 Facsimile: 317-660-4765
 Email: sheila@fstrial.com




                                             2
